UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1431


KEVIN LAWRIMORE,

                Plaintiff - Appellant,

          v.

PROGRESSIVE DIRECT INSURANCE COMPANY,

                Defendant – Appellee,

          and

OLD REPUBLIC INSURANCE COMPANY,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:14-cv-01275-RMG)


Submitted:   December 17, 2015             Decided:   January 5, 2016


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl H. Jacobson, Jeffrey W. Buncher, Jr., URICCHIO HOWE KRELL
JACOBSON TOPOREK THEOS & KEITH, P.A., Charleston, South
Carolina, for Appellant.   Bradley L. Lanford, BAKER, RAVENEL &
BENDER, L.L.P., Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Kevin     Lawrimore       appeals       the    district      court’s      orders

granting     Progressive      Direct   Insurance         Company’s    (Progressive)

motion for summary judgment and denying Lawrimore’s Fed. R. Civ.

P. 59(e) motion.

     “We review the district court’s grant of summary judgment

de   novo,    viewing    the    facts       and    the    reasonable       inferences

therefrom in the light most favorable to the nonmoving party.”

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                        “Summary

judgment is appropriate where there are no genuine issues of

material fact and the moving party is entitled to judgment as a

matter of law.”        Hoschar v. Appalachian Power Co., 739 F.3d 163,

169 (4th Cir. 2014).          We review the district court’s denial of

Lawrimore’s     Fed.     R.    Civ.    P.     59(e)      motion      for   abuse   of

discretion.     Wilkins v. Montgomery, 751 F.3d 214, 220 (4th Cir.

2014).

     As the district court exercised diversity jurisdiction over

this action, South Carolina law governs whether Progressive has

a coverage liability for the underlying accident.                      Erie R.R. v.

Tompkins, 304 U.S. 64, 78-80 (1938); see Francis v. Allstate

Ins. Co., 709 F.3d 362, 369-72 (4th Cir. 2013) (applying state

law to determine if insurance company had duty under policy).

Under South Carolina law, “[i]nsurance policies are subject to

general rules of contract construction.”                   Standard Fire Co. v.

                                         3
Marine   Contracting        &    Towing     Co.,     392     S.E.2d       460,   461    (S.C.

1990).       “Terms    of       an    insurance        policy    must       be   construed

liberally    in    favor    of       the   insured     and    strictly       against        the

insurer.”     Id.     “Moreover, if the intention of the parties is

clear, courts have no authority to change insurance contracts in

any particular or to interpolate a condition or stipulation not

contemplated either by the law or by the contract between the

parties.”    Id. at 461-62.

     Applying       the     policy’s         definition         of    “auto,”          it    is

indisputable that Progressive does not have a coverage liability

for the accident in question because the vehicle driven by the

insured exceeded the gross vehicular weight rating for vehicles

covered by the policy.               Lawrimore, however, maintains that the

policy’s    conformity          clause     has   the    effect       of    replacing        the

policy’s definition of “auto” with the broader definition of

“motor vehicle” found in the South Carolina Code.                           See S.C. Code

Ann. § 38-77-30(9) (2015) (defining “motor vehicle” to include

“every self-propelled vehicle which is designed for use upon a

highway”).        For purposes of interpreting the insurance policy

within the context of the claim at bar—i.e., a claim arising

from the insured’s use of a rental truck—we reject Lawrimore’s

argument.

     A conformity clause has the effect of excising a provision

of an insurance policy that conflicts with or is voided by state

                                             4
law   and    replacing      the    provision         with    the   prevailing       state

statute or judicial rule of law.                     See Kay v. State Farm Mut.

Auto. Ins. Co., 562 S.E.2d 676, 678-79 (S.C. Ct. App. 2002)

(relying     on    conformity      clause       in    auto    insurance      policy   to

replace     voided    provision      with       coverage     requirement      in    state

statute).         Under South Carolina law, “liability coverage for

hired and non-owned vehicles is not statutorily required . . .

and is provided by a voluntary contract between the insurer and

the insured.        Therefore, the parties may choose their own terms

regarding coverage for hired and non-owned vehicles.”                         Howell v.

U.S. Fid. & Guar. Ins. Co., 636 S.E.2d 626, 628 (S.C. 2006).

Thus,     because    coverage       for     non-owned        vehicles   is     entirely

voluntary and subject to the agreed-upon terms in the policy,

the policy’s definition of “auto” is not voided by S.C. Code

Ann. § 38-77-30(9)’s definition of “motor vehicle” for purposes

of    determining      Progressive’s            coverage      liability       for     the

vehicular accident underlying this action.

      Accordingly, we affirm the district court’s orders granting

Progressive       summary   judgment      and     denying     Lawrimore’s      Fed.    R.

Civ. P. 59(e) motion.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this       court   and     argument     would    not    aid    the

decisional process.

                                                                               AFFIRMED

                                            5